Based upon information contained in I.C. File LH-0247 and upon an investigation made by the State Treasurer's Office, the Full Commission make the following:
FINDINGS OF FACT
1. The deceased, Stephen Levi Amos, II, was an eligible law enforcement officer with the Winston-Salem Police Department on February 27, 1995, the date of his death.
2. The deceased came to his death as a result of a gunshot wound experienced in the course and scope of his official duties while in the discharge of his official duties as a police officer with the Winston-Salem Police Department. Mr. Amos was fatally shot by suspect George Franklin Page with a high-powered rifle while on duty and attempting to give emergency assistance to uniformed patrol officers.
3. He was survived by his wife, Mrs. Teresa Reavis Amos.
* * * * * * * * * * * *
Based upon the foregoing findings of fact, the Full Commission make the following
CONCLUSIONS OF LAW
1. The deceased was an eligible law enforcement officer with the Winston-Salem Police Department, as defined in N.C. Gen. Stat. Section 143-166.2(d) at the time of his death on February 27, 1995.
2. The deceased was killed in the line of duty, as defined by N.C. Gen. Stat. Section 143-166.2(c).
3. The deceased is survived by his wife, Mrs. Teresa Reavis Amos, who meets the definition of spouse contained in N.C. Gen. Stat. Section 143-166.2(e).
4. The State of North Carolina is not obligated to pay the parents the sums called for in N.C. Gen. Stat. Section 143-166.3.
AWARD
There is hereby awarded to Teresa Reavis Amos the sum of $10,000.00, said payment to be made from funds appropriated to the State Treasurer for that purpose. Hereafter, Teresa Reavis Amos shall be paid the sum of $5,000.00 annually until the total sum, including the initial payment reaches $25,000.00, provided she remains unmarried during said time.
A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments pursuant hereto.
No costs are assessed before the Commission.
This the 29th day of June, 1995.
                                  S/ __________________ J. HOWARD BUNN, JR. CHAIRMAN
CONCURRING:
S/ ________________ J. RANDOLPH WARD COMMISSIONER
S/ ________________ THOMAS J. BOLCH COMMISSIONER
JHB/nwm
06/29/95